DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 as filed on 5/22/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-18 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-18, recites: A retrieval system comprising: 
a receiving unit configured to receive needs regarding training to be performed by a trainee to restore or maintain his/her physical ability;
retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training; and
an output unit configured to output information based on the plurality of potential training assistants.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to retrieve a plurality of potential training assistants who meet training needs of a trainee. 
Independent claims 16-18 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-15 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-15 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A retrieval system comprising: 
a receiving unit configured to receive needs regarding training to be performed by a trainee to restore or maintain his/her physical ability;
a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training; and
an output unit configured to output information based on the plurality of potential training assistants.

Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a retrieval system,” see, e.g., page 38 lines 25-31 of the Present Specification “a receiving unit,” see, e.g., page 40 lines 21-23 of the Present Specification and “an output unit,” see, e.g., page 39 lines 7-20 of the Present Specification which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f)
amount to insignificant extra-solution activity – for example, the recitation of “output information based on the plurality of potential training assistants,” which amounts to insignificant application, see MPEP 2106.05(g)

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The retrieval system, receiving unit, and the output unit amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2018/0325385 to Deterding at para. 0048; 
U.S. Patent Publication No. 2014/0006055 to Seraly, at paras. 0078 and 0092;
U.S. Patent Publication No. 2008/0004904 to Tran, at para. 0057
The “output information based on the plurality of potential training assistants” amounts to insignificant application, as demonstrated by:
Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.

Dependent claims 2-15 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “further comprising” feature of claim 2, the “wherein” feature of claim 15); gathering, analyzing, and outputting information using conventional techniques (e.g. the “calculate” feature of claims 3, 4, 6, 9, and 13; the “retrieve” feature of claims 5,12, and 14; the “perform” feature of claim 7; the “output” feature of claims 8 and 10; the “acquire” feature of claim 11).
Claims 2 and 12 includes the additional element of “a storage unit.” Prior art indicates that computer storage, as claimed, is well-understood, routine, conventional activity in the field (see Deterding at para. 0048; Seraly, at para. 0092).
Claim 3 includes the additional element of “an evaluation value calculation unit.” Prior art indicates that computer calculations, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028).
Claims 4 and 9 includes the additional element of “an index value calculation unit.” Prior art indicates that computer calculations, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028).
Claim 11 includes the additional element of “an acquisition unit.” Prior art indicates that machine learning, as claimed, is well-understood, routine, conventional activity in the field (see Deterding at para. 0050; Tran, at para. 0057).

Therefore, whether taken individually or as an ordered combination, Claims 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“receiving unit” in claims 1, 14, and 16
“retrieval unit” in claims 1, 2, 5, 9, 12, 13, 14, and 16

“storage unit” in claims 2, 12, and 13
“evaluation value calculation unit” in claims 3, 4, and 13
“index value calculation unit” in claims 4, 6, 7, and 9
“acquisition unit” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 USC § 112(b).
Claim limitation “receiving unit,” “retrieval unit,” output unit,” “storage unit,” “evaluation value calculation unit,” “index value calculation unit,” “acquisition unit,” invokes 35 U.S.C. 112(f) 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16-18 recite “training to be performed by a trainee to restore or maintain his/her physical ability.”
It is unclear if “his/her” refers back to the trainee, or is a new limitation.
The limitation “restore or maintain his/her physical ability” is ambiguous. It is unclear what would and what would not constitute “restore or maintain his/her physical ability.”
In the interest of compact prosecution, the limitation has been construed as, “training to be performed by a trainee related to the needs.” Claims 2-15 are rejected at least due to their dependence from Claim 1. Appropriate correction is required. 
Furthermore, the claim(s) are narrative in form and replete with indefinite language. They appear to be a literal translation into English from a foreign document. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 112(a)
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 16-18 recites steps to “retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training 
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take the inputs of "needs” and output “a plurality of potential training assistants who meet the needs.” While an physical therapist may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Dependent claims 2-15 incorporate the deficiencies of independent claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being obvious over US Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) in view of U.S. Patent Publication No. 2016/0027342 to Ben-Haim (“Ben-Haim”)

Regarding claim 1, Sakaue discloses: 
A retrieval system comprising: (0051: motion information processing apparatus 100) 
a receiving unit configured to receive needs regarding training to be performed by a trainee to restore or maintain his/her physical ability; (0052: motion information acquiring unit 10 detects a motion of a person) 
an output unit configured to output information based on the plurality of potential training assistants. (0081: outputs the support information).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). However, Sakaue does not explicitly recite a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training.
Roots teaches that it is old and well known in the art of healthcare to include a retrieval unit (Roots, 0030: a predictive engine) configured to retrieve a plurality of potential training assistants who meet the needs (Roots, 0027: matching a patient with one or more healthcare providers) based on track record information of a plurality of training assistants with regard to assistance in the training; and (Roots, 0049: the provider record includes historical medical outcomes). Sakaue teaches that the medical professional can be a training assistant, “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the retrieval unit retrieves training assistants with the index value higher than a predetermined threshold as the potential training assistants from the plurality of training assistants. (Sakaue, 0191: determining that an assistant meets a threshold characteristic value). 
Roots teaches that it is old and well known in the art of healthcare to include an index value calculation unit configured to calculate, for each of the training assistants, an index value of assisting ability related to the needs from the track record information, (Roots, 0071: calculating a match probability for each patient-provider relationship, based in part on surveys, which includes survey and review scores)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include the retrieval unit taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
an acquisition unit configured to acquire the track record information from an outside. (Sakaue, 0090: the external data can be stored on an external hard disk)

Regarding claim 12, the combination discloses each of the limitations of claim 1 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include a storage unit configured to store definition information associating a cluster of the training assistants classified by cluster analysis of the track record information with the needs, (Roots, 0076: the model uses a clustering analysis)
wherein the retrieval unit retrieves, from the definition information, a cluster of the training assistants associated with the needs as the plurality of potential training assistants. (Roots, 0075: the model is used to generate a match probability for each patient-provider relationship)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include the storage and retrieval units taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 14, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the receiving unit further receives current physical ability information of the trainee. (Sakaue, 0052: motion information acquiring unit 10 detects a motion of a person).
 that it is old and well known in the art of healthcare to include the retrieval unit retrieves a plurality of potential training assistants who meet the needs by further taking into consideration the received physical ability information. (Roots, 0027: matching a patient with one or more healthcare providers, and the provider record includes historical medical outcomes). Sakaue at 0052 teaches that the detected motion information is used for patient rehabilitation.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include the retrieval unit taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 15, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the track record information contains at least some of a measured value in a training device used for the training, physical ability information before and after training of the trainee, a detection value in the training device with regard to assistance by the training assistant, information about details of rehabilitation, and evaluation of the training assistant by the trainee. (Sakaue, 0058: motion information includes a measured value using a device such as Kinect, see para 0052)

Regarding claim 16, Sakaue discloses: 
A retrieval apparatus comprising: (0051: motion information processing apparatus 100) 
a receiving unit configured to receive needs regarding training to be performed by a trainee to restore or maintain his/her physical ability; (0052: motion information acquiring unit 10 detects a motion of a person) 
an output unit configured to output information based on the plurality of potential training assistants. (0081: outputs the support information).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). However, Sakaue does not explicitly recite a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training.
Roots teaches that it is old and well known in the art of healthcare to include a retrieval unit (Roots, 0030: a predictive engine) configured to retrieve a plurality of potential training assistants who meet the needs (Roots, 0027: matching a patient with one or more healthcare providers) based on track record information of a plurality of training assistants with regard to assistance in the training; and (Roots, 0049: the provider record includes historical medical outcomes). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 17, Sakaue discloses: 
A retrieval method, in a computer, comprising: (0051: motion information processing apparatus 100) 
receiving needs regarding training to be performed by a trainee to restore or maintain his/her physical ability; (0052: motion information acquiring unit 10 detects a motion of a person)
outputting information based on the plurality of potential training assistants. (0081: outputs the support information).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). However, Sakaue does not explicitly recite retrieving a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training.
Roots teaches that it is old and well known in the art of healthcare to include retrieving a plurality of potential training assistants who meet the needs (Roots, 0027: matching a patient with one or more healthcare providers) based on track record information of a plurality of training assistants with regard to assistance in the training; and (Roots, 0049: the provider record includes historical medical outcomes). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include retrieving a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 18, Sakaue discloses: 
A non-transitory computer readable medium storing a retrieval program causing a computer to execute: (0051: motion information processing apparatus 100) 
receiving processing of receiving needs regarding training to be performed by a trainee to restore or maintain his/her physical ability; (0052: motion information acquiring unit 10 detects a motion of a person)
output processing of outputting information based on the plurality of potential training assistants. (0081: outputs the support information).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). However, Sakaue does not explicitly recite retrieval processing of retrieving a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training.
Roots teaches that it is old and well known in the art of healthcare to include retrieval processing of retrieving a plurality of potential training assistants who meet the needs (Roots, 0027: matching a patient with one or more healthcare providers) based on track record information of a plurality of training assistants with regard to assistance in the training; and (Roots, 0049: the provider record includes historical medical outcomes). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include retrieval processing of retrieving a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Claims 2-8, 10, and 13 are rejected under 35 U.S.C. 103 as being obvious over US Publication No. 2015/0294481 A1 to Sakaue (“Sakaue”) in view of U.S. Patent Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) in further view of U.S. Patent No. 10,056,159 B1 to Patel, et al. (“Patel”)

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above. 
Sakaue discloses the output unit outputs a list of facilities indicated by the identified facility. (Sakaue, 0254: displaying an “other” facility and a recommended facility assistance state in a side-by side manner).
Patel teaches that it is old and well known in the art of healthcare to include a retrieval unit (Patel, col. 24, lines 3-23: user selection and customization tools) a storage unit configured to store facility information for performing the training, indicating a facility to which each of the plurality of training assistants belongs, (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location)
Patel teaches that it is old and well known in the art of healthcare to include wherein the retrieval unit identifies a facility to which each of the plurality of potential training assistants belongs by referring to the facility information (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue and Roots to include a retrieval unit and a storage unit configured to store facility information for performing the training, indicating a facility to which each of the plurality of training assistants belongs, and wherein the retrieval unit identifies a facility to which each of the plurality of potential training assistants belongs by referring to the facility information, as taught by Patel, because Patel teaches that incorporating 

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses: 
an evaluation value calculation unit (Sakaue, 0256: output control unit) configured to calculate an evaluation value (Sakaue, 0256: calculate and average value) for each facility by performing predetermined statistical processing based on the track record information of each of the potential training assistants, (Sakaue, 0256: the value is calculated for a plurality of facilities)
wherein the output unit outputs the list of the facilities in accordance with an order of the evaluation values. (Sakaue, 0254: displaying an “other” facility and a recommended facility assistance state in a side-by side manner)

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include an index value calculation unit configured to calculate, for each of the training assistants, an index value of assisting ability related to the needs from the track record information, (Roots, 0071: calculating a match probability for each patient-provider relationship)
wherein the evaluation value calculation unit calculates the evaluation value for each facility by performing the statistical processing of the index value of each of the potential training assistants. (Roots, 0075: using a model with statistical processing techniques and calculations to determine the match). Patel teaches the facility information. (Patel, col. 24, lines 3-23)

claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses: 
wherein the retrieval unit retrieves training assistants with the index value higher than a predetermined threshold as the potential training assistants from the plurality of training assistants (Sakaue, 0191: determining that an assistant meets a threshold characteristic value).

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include wherein the track record information contains physical ability information before and after recovery of trainees to whom the assistance has been provided in the past and a recovery period, and (Roots, 0070: the match probability includes the providers historical medical outcomes)
the index value calculation unit calculates, as the index value, recovery efficiency of each of the training assistants based on the physical ability information before and after recovery and the recovery period. (Roots, 0070: the model predicts outcomes by referencing historical results) 

Regarding claim 7, the combination discloses each of the limitations of claim 3 as discussed above. 
Roots teaches that it is old and well known in the art of healthcare to include wherein the track record information contains recovery efficiency of physical ability of trainees to whom the assistance has been provided in the past, and (Roots, 0070: the match probability includes the providers historical medical outcomes, and the providers include therapists and chiropractors, see para. 0002)
the index value calculation unit performs the statistical processing of the recovery efficiency of each of the potential training assistants. (Roots, 0070: the model predicts outcomes by referencing historical results).

Regarding claim 8, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses: 
Patel teaches that it is old and well known in the art of healthcare to include wherein the output unit outputs the list of facilities where the facilities are divided by area. (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location).
It would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue and Roots to include wherein the output unit outputs the list of facilities where the facilities are divided by area, as taught by Patel, because Patel teaches that incorporating facilities information improves allocation of resources as well as forecasting revenue. (Patel, Background).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include wherein the output unit assigns levels to the plurality of potential training assistants according to the index values, and outputs an assigned level to each of the potential training assistants. (Roots, 0070: the match probability is a level).

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses: 
 that it is old and well known in the art of healthcare to include wherein the storage unit further stores facility information for performing the training, (Sakaue, 0249: the system stores facility information) 
the output unit outputs a list of facilities indicated by the identified facility in order of the evaluation value. (Sakaue, 0254: displaying an “other” facility and a recommended facility assistance state in a side-by side manner).
Roots teaches that it is old and well known in the art of healthcare to include an index value of assisting ability related to the needs, of each of the training assistants classified into a cluster of the training assistants, (Roots, 0070: the match probability includes the providers historical medical outcomes, and the providers include therapists and chiropractors, see para. 0002)
the retrieval system further comprises an evaluation value calculation unit configured to calculate an evaluation value for each facility by performing predetermined statistical processing of the index value of each of the potential training assistants, and (Roots, 0070: the match probability includes the providers historical medical outcomes, and the providers include therapists and chiropractors, see para. 0002)
Patel teaches that it is old and well known in the art of healthcare to include indicating a facility to which each of the plurality of training assistants belongs, (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location) the retrieval unit identifies a facility to which each of the plurality of potential training assistants belongs by referring to the facility information (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location).
It would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue and Roots to include indicating a facility to which each of the plurality of training assistants belongs, the retrieval unit identifies a facility to which each of the plurality of potential training assistants belongs by referring to the facility information, as taught 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/Victoria P Augustine/            Supervisory Patent Examiner, Art Unit 3686